Citation Nr: 1214031	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  05-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to July 8, 2010, and in excess of 40 percent as of July 8, 2010 for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1997 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board remanded this claim in March 2008, December 2008, and December 2009.  It now returns for appellate review. 

The Board notes that entitlement to service connection for schizophrenia had also been before the Board on appeal and was remanded for further evidentiary development in its December 2009 opinion.  Subsequently, service connection for this disorder was granted in a March 2011 rating decision.  The appellant has not disagreed with this decision.  Therefore, this issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  


FINDING OF FACT

In written statements dated in October 2011 and March 2012 which include the Veteran's name and claim number, the Veteran expressed her wish to cancel all appeals before the Board, including the evaluation of her low back disability. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted statements dated in October 2011 and March 2012 expressing he wish to cancel any appeals pending before the Board, including the appeal of entitlement to an increased rating for her service-connected low back disability, which is the only appeal currently before the Board.  These statements are in writing and include the Veteran's name and claim number. 

VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board issues a final decision on the matter in question.  See 38 C.F.R. § 20.204(b) (2011).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  38 C.F.R. § 20.204(b).  Appeal withdrawals must be in writing and must include the name of the veteran, the applicable claim number, and a statement that the appeal is withdrawn.  Id.  

As of November 2011, when the Veteran's request to cancel this appeal was received at the Board, the Board had not yet issued a final decision on this case.  As noted above, the Veteran's request for a withdrawal is in writing, includes her name and claim number, and clearly expresses her desire to withdraw any appeal pending before the Board, including the appeal of the evaluation assigned her low back disability.  Therefore, the Veteran's withdrawal of the appeal is valid.  See id.  

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeals is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).

Accordingly, further action by the Board on the appeal at issue is not appropriate and the appeal should be dismissed.  Id.   


ORDER

The appeal of entitlement to a rating in excess of 20 percent prior to July 8, 2010, and in excess of 40 percent as of July 8, 2010 for a low back disability is dismissed.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


